DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/256,790 filed on 01/24/2019.

Claims Status
2.	This office action is based upon claims received on 06/08/2021, which replace all prior submitted versions of the claims.
- Claims 13-30 are marked as cancelled.
- Claims 1, 11, 31, 41, and 43 are amended
- Claims 1-12, 31 - 48  are pending
- Claims 1-12, 31 - 48  are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments/Remarks
5.	Applicant's remarks, see page 8, filed on 06/08/2021, with respect to 35 U.S.C. § 112 (f) sections, have been noted.

REMARKS, Claim rejections 35 U.S.C. § 103, CONCLUSION sections have been considered but are not persuasive and/or moot because the remarks/arguments do not apply to the grounds of rejection being utilized in the current rejection.  Applicant’s remarks pertaining to dependent claims are also not persuasive, via dependency to the independent claims. 
	Applicant has submitted amended claims as noted, and applicant’s remarks/arguments regarding the amended claims pertain to YOSHIMOTO et. al (US-20190141731-A1), as utilized in combination with QIAN et. al (US-20200068616-A1) in the previous office action.  
This office action presents 35 USC 103 grounds for rejection for the amended independent claims, combining QIAN et. al (US-20200068616-A1), further in view of Ohara et. al (US-20210195633-A1), to address applicant’s amended claims as presented (See below and Office action). Claim 1 is presented as an example, which is also applicable to Claims 31, and 43, which recite similar and parallel features.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over QIAN et. al (US-20200068616-A1) referenced hereafter as “QIAN”, further in view of Ohara et. al (US-20210195633-A1) referenced hereafter as “Ohara”.
The examiner respectfully presents:
Regarding Claim 1 (Currently Amended),  QIAN Teaches: A method for wireless communication at a node (QIAN – FIG. 23 & ¶0285 a base station apparatus configuration information determination module, configured to determine random access resource configuration information; NOTE Base Station performing configuration, determination), 
comprising: identifying a signal that provides an indication of a location of a contention free random access channel (CFRA) resource within a time region based on actually transmitted synchronization signal block (SSB) signals (QIAN – FIG. 14 & FIG.15 & ¶0181 a random access channel group consists of a multiple of random access channels..each random access channel ….can have an interval of..time units .. symbol, time-slot, mini-slot and subframe, etc.; ¶0182-¶0187 base station informs ..UE of the random access channel group time-frequency resource for contention-free random access .. via DCI, ..indication information for contention-free random access channel group time-frequency resource ..contains: time-frequency resource position indication of the random access channel group, number of random access channel contained in the random access channel group, cycle/density of the random access channel group in time domain, .., ¶0190: ..a correspondence between SSBs and random access channel groups),
Which examiner notes and respectfully contends discloses: A Base station or node informs via DCI or identifies a signal that provides indication of a random access channel group consisting (a time region) comprising of multiple of random access channels each an interval of several time units symbol, time-slot, mini-slot and subframe (CFRA resource) where DCI signal comprises time-frequency resource position of group, the number of random access channel contained in the random access channel group (location a resource within the region), where SSB correspond to random access channel groups,
wherein the CFRA resource is not a fully overlapping resource with respect to a contention based random access (CBRA) resource (QIAN – See FIG. 15 & ¶0189: DCI comprises an actual frequency-domain position ..of random access channel group for contention-free random access or an offset frequency domain offset between contention based random access channel and contention free random access channels); 
Which examiner notes and respectfully contends discloses: CFRA resources do not overlap and offset in frequency with CBRA resources; 
and conveying the signal to one or more user equipment (UE) to indicate the location and the time region (QIAN- See FIG. 3: Bases Station transmitting configuration information; FIG. 23 & ¶00286 a base station configuration information transmitting module, configured to transmit the random access resource configuration information via downlink control information ..to trigger the contention-free random access process; ¶0182-¶0187 (See above) base station informs ..UE of the random access channel group time-frequency resource for contention-free random access .. via DCI, ..indication information ..contains: time-frequency resource position indication of the random access channel group, number of random access channel contained in the random access channel group, cycle/density of the random access channel group in time domain, ..,; ¶189 specific time-frequency resource information of random access channel group is transmitted in DCI..); 
Which examiner notes and respectfully contends discloses: Base station configured with a transmitter to convey via DCI signal to UE to indicate locations of random access channel group  or time region, 
While QIAN also discloses and suggests: wherein the CFRA resource is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource (QIAN – See FIG. 15 & ¶0189 ( See above) )
Which examiner notes and respectfully contends discloses:  FIG. 15 shows a contention based random access (CBRA) channel group and contention free random access (CFRA) channels group with a frequency domain offset with no overlap between Channel or resources, though the CFRA and CBRA resources assignments overlap in time domain or therefore the CFRA and CBRA resources are not fully over lapping in time,
Assuming Arguendo that QIAN does not appear to explicitly disclose or strongly suggest: wherein the CFRA resource is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource;
Ohara discloses: a location of a contention free random access channel (CFRA) resource within a time region based on actually transmitted synchronization signal block (SSB) signals (Ohara – FIG. 3, FIG. 5  & ¶0061 ..when allocation separated from contention based random access is performed for contention-free random access in the time domain and the frequency domain, in order to indicate, to the user apparatus 200, resources for contention-free random access: an offset from the resources for contention based random access or the SS blocks may be indicated to the user apparatus 200… offset may be specified in the time domain, in the frequency domain, or in the time and frequency domain); 
Which examiner notes and respectfully contends discloses: indication for contention free random access based upon an offset from SS block or depicted in FIG. 5 & FIG.3 contention free random access resource corresponding to SS block #,
wherein the CFRA resource is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource (Ohara – FIG. 5  & ¶0061 (See above) ; FIG. 5  &0062 .. time domain is separated and allocated for contention-free random access.. a resource set may be allocated for contention-free random access, the resource set having the same size as a resource set allocated for contention based random access by specifying the above-described offset; ¶0063 contention-free random access: example 1", resources, of the resource set, that are surrounded by solid lines located later in the time domain are resources allocated to a user apparatus 200 corresponding to SS block #0 and SS block #1); 
Which examiner notes and respectfully contends discloses:  FIG. 5 depicts indication of CFRA resources corresponding to SS blocks not fully overlapping CBRA resources.
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIAN with teachings of Ohara, since it enables efficiently indicating to the user apparatus resources that are used for contention-free random access and also reduce signaling overhead related to the SS blocks and the RACH resources and/or preamble indexes (Ohara - ¶0012, ¶0075).
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 103
7.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

8.            Claims 1-3, 5, 7, 10-12, 31-33, 35, 37, 40-45, 47 are rejected under 35 U.S.C. 103 as being unpatentable over QIAN et. al (US-20200068616-A1) referenced hereafter as “QIAN”, further in view of Ohara et. al (US-20210195633-A1) referenced hereafter as “Ohara”.

Regarding Claim 1 (Currently Amended),  QIAN Teaches: A method for wireless communication at a node (QIAN – FIG. 23 & ¶0285 a base station apparatus configuration information determination module, configured to determine random access resource configuration information; NOTE Base Station performing configuration, determination), 
comprising: identifying a signal that provides an indication of a location of a contention free random access channel (CFRA) resource within a time region based on actually transmitted synchronization signal block (SSB) signals (QIAN – FIG. 14 & FIG.15 & ¶0181 a random access channel group consists of a multiple of random access channels..each random access channel ….can have an interval of..time units .. symbol, time-slot, mini-slot and subframe, etc.; ¶0182-¶0187 base station informs ..UE of the random access channel group time-frequency resource for contention-free random access .. via DCI, ..indication information for contention-free random access channel group time-frequency resource ..contains: time-frequency resource position indication of the random access channel group, number of random access channel contained in the random access channel group, cycle/density of the random access channel group in time domain, .., ¶0190: ..a correspondence between SSBs and random access channel groups; NOTE: Base station or node informs via DCI or identifies a signal that provides indication of a random access channel group consisting (a time region) comprising of multiple of random access channels each an interval of several time units symbol, time-slot, mini-slot and subframe (CFRA resource) where DCI signal comprises time-frequency resource position of group, the number of random access channel contained in the random access channel group (location a resource within the region), where SSB correspond to random access channel groups, 
wherein the CFRA resource is not a fully overlapping resource with respect to a contention based random access (CBRA) resource (QIAN – See FIG. 15 & ¶0189: DCI comprises an actual frequency-domain position ..of random access channel group for contention-free random access or an offset frequency domain offset between contention based random access channel and contention free random access channels; NOTE: CFRA resources do not overlap and offset in frequency with CBRA resources); 
and conveying the signal to one or more user equipment (UE) to indicate the location and the time region (QIAN- See FIG. 3: Bases Station transmitting configuration information; FIG. 23 & ¶00286 a base station configuration information transmitting module, configured to transmit the random access resource configuration information via downlink control information ..to trigger the contention-free random access process; ¶0182-¶0187 (See above) base station informs ..UE of the random access channel group time-frequency resource for contention-free random access .. via DCI, ..indication information ..contains: time-frequency resource position indication of the random access channel group, number of random access channel contained in the random access channel group, cycle/density of the random access channel group in time domain, ..,; ¶189 specific time-frequency resource information of random access channel group is transmitted in DCI..; NOTE: Base station configured with a transmitter  to convey via DCI signal to UE to indicate locations of random access channel group  or time region). 
While QIAN also discloses and suggests: wherein the CFRA resource is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource (QIAN – See FIG. 15 & ¶0189 ( See above) NOTE: FIG. 15 shows a contention based random access (CBRA) channel group and contention free random access (CFRA) channels group with a frequency domain offset with no overlap between Channel or resources, though the CFRA and CBRA resources assignments overlap in time domain or therefore the CFRA and CBRA resources are not fully over lapping in time)
Assuming Arguendo that QIAN does not appear to explicitly disclose or strongly suggest: wherein the CFRA resource is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource;
Ohara discloses: a location of a contention free random access channel (CFRA) resource within a time region based on actually transmitted synchronization signal block (SSB) signals (Ohara – FIG. 3, FIG. 5  & ¶0061 ..when allocation separated from contention based random access is performed for contention-free random access in the time domain and the frequency domain, in order to indicate, to the user apparatus 200, resources for contention-free random access: an offset from the resources for contention based random access or the SS blocks may be indicated to the user apparatus 200… offset may be specified in the time domain, in the frequency domain, or in the time and frequency domain; NOTE: indication for contention free random access based upon an offset from SS block or depicted in FIG. 5 & FIG.3 contention free random access resource corresponding to SS block #);
wherein the CFRA resource is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource (Ohara – FIG. 5  & ¶0061 (See above) ; FIG. 5  &0062 .. time domain is separated and allocated for contention-free random access.. a resource set may be allocated for contention-free random access, the resource set having the same size as a resource set allocated for contention based random access by specifying the above-described offset; ¶0063 contention-free random access: example 1", resources, of the resource set, that are surrounded by solid lines located later in the time domain are resources allocated to a user apparatus 200 corresponding to SS block #0 and SS block #1; NOTE: FIG. 5 depicts indication of CFRA resources corresponding to SS blocks not fully overlapping CBRA resources);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIAN with teachings of Ohara, since it enables efficiently indicating to the user apparatus resources that are used for contention-free random access and also reduce signaling overhead related to the SS blocks and the RACH resources and/or preamble indexes (Ohara - ¶0012, ¶0075).

Regarding Claim 2 (Original), QIAN in view of Ohara Teaches: The method of claim 1,
furthermore QIAN discloses: further comprising: identifying the signal that provides an indication of a timing pattern for the CFRA resource QIAN – See Claim 1 - ¶ 0182-¶0187 ..indication information for the random access channel group time-frequency resource for contention-free random access contains: .. number of random access channel contained in the random access channel group; NOTE: DCI signals  number of random access channel – a timing pattern for CFRA resource ), 
the timing pattern associated with a pattern of subsequent instances of the time region in which the CFRA resource is repeated (QIAN – See Claim 1 - ¶ 0182-¶0187 ..indication information .. contains: .. cycle/density of the random access channel group in time domain; NOTE: random access channel resource within group associated with subsequent timing cycle of random access channel group  or cyclical or repetition pattern of group and channels in group), 
wherein the timing pattern comprises at least one of a periodic pattern or an aperiodic pattern (QIAN – See Claim 1 - ¶ 0182-¶0187 ..indication information .. contains: .. cycle/density of the random access channel group in time domain; NOTE: random access channel resource repeated cyclically or periodically with cycle of random access channel group),
and conveying the signal to the one or more UE to indicate the timing pattern (QIAN- See FIG. 3; FIG. 23 & ¶00286; ¶0182-¶0187; ¶189 – See Claim 1; NOTE: Base station configured with a transmitter with methods to indicate locations of random access channel group  or time region)

Regarding Claim 3 (Original), QIAN in view of Ohara Teaches: The method of claim 1, 
furthermore QIAN discloses: further comprising: identifying the time region in which the CFRA resource will occur (QIAN – See claim 1 - FIG. 14 & FIG.15 & ¶0181 a random access channel group consists of a multiple of random access channels..each random access channel ….can have an interval of..time units .. symbol, time-slot, mini-slot and subframe, etc.; ¶0182-¶0187 . ..indication information .. ..contains: time-frequency resource position indication of the random access channel group;  NOTE: Random access group whose position is identified and the random access group is made up of many random access channels channel which are made up of symbols or time frequency location associated with symbols).
furthermore Ohara discloses:  identifying one or more symbols within the time region, wherein the location is based at least in part on the one or more symbols (Ohara – See Claim 1 -  FIG. 5 & ¶0061 FIG. 5  & ¶0061 ..when allocation separated from contention based random access is performed for contention-free random access in the time domain and the frequency domain, in order to indicate, to the user apparatus 200, resources for contention-free random access:.. a slot index, a symbol index, etc., may be indicated to the user ..; or the offset, the slot index, the symbol index.. may be defined in advance; NOTE: symbol index indicated to identify location of CFRA resource)

Regarding Claim 5 (Original), QIAN in view of Ohara teaches: The method of claim 1,
furthermore QIAN discloses:  further comprising: identifying a subset of time regions from a set of time regions, each time region within the subset of time regions comprising one or more instances of the CFRA resource (QIAN – See  Claim 1 - FIG. 14, FIG. 15& ¶0181, ¶0182-¶0187;  NOTE: a random access channel group (Note: Subset of a set comprising the Random Access Group Cycle)  consists of a multiple of random access channels (Note: CFRA Resources)),
wherein a timing pattern for the CFRA resource is based at least in part on the subset of time regions (QIAN – See Claim 1 - ¶ 0182-¶0187; NOTE: timing cycle of group determines time cycle of channels contained therein).

Regarding Claim 7 (Original), QIAN in view of Ohara teaches: The method of claim 1, 
furthermore QIAN discloses:  further comprising: receiving, during at least one instance of the CFRA resource within the time region, a random access channel (RACH) transmission using the CFRA resource (QIAN – FIG. 14 & 15 - ¶0179 - when the UE transmits the random access preamble sequence by using a multiple transmitting beams before detecting the RAR, it is necessary to determine number of configured random access channel which can be used for transmitting the preamble sequence and the corresponding time-frequency resource;  ¶181 FIG. 14, a random access channel group consists of a multiple of random access channels. Each random access channel can use uplink transmitting beam to transmit a preamble sequence.. random access channel configuration information .. comprises .. cycle/density in time domain .. used for the UE to determinate a position of a random access channel group while performing access; ¶0197 UE transmits a preamble sequence in the selected random access channel time-frequency resource; FIG. 23 & ¶0283 a preamble sequence transmitting module, configured to transmit the preamble sequence in the random access channel time-frequency resources; NOTE: UE transmits and Basetation receives a RACH transmission on configured dedicated CFRA resource or channel).

Regarding Claim 10 (Original), QIAN in view of Ohara teaches: The method of claim 1, 
furthermore QIAN discloses: wherein the CFRA resource is associated with a time-frequency region, and the CFRA resource may comprise a random access channel (RACH) occasion. (QIAN – See Claim 1 - FIG. 14 & FIG.15 & ¶0181 a random access channel group consists of a multiple of random access channels..each random access channel ….can have an interval of..time units .. symbol, time-slot, mini-slot and subframe, etc.; ¶0182-¶0187 ...indication information for contention-free random access channel group time-frequency resource ..contains: .. number of random access channel contained in the random access channel group,..; NOTE: CFRA ramdon access channel or resource is associated with CFRA group resource or time region, and  CFRA ramdon access channel comprises dedicated resources to send preamble for Random access)

Regarding Claim 11 (Currently Amended), QIAN in view of Ohara teaches The method of claim 1, 
furthermore QIAN discloses: wherein the node comprises a base station, the base station identifying and conveying the signal (FIG. 3, FIG. 10 & ¶0067, ¶0149 discloses base station apparatus for random access configuration with functional modules; ¶ 0182-¶0187 base station informs the UE of the random access channel group time-frequency resource for contention-free random access process via the DCI), 
or 
wherein the node comprises a network entity, the network entity obtaining the signal from a target cell and conveying the signal to a serving cell to be relayed to the one or more UE.

Regarding Claim 12 (Original), QIAN in view of Ohara teaches: The method of claim 1, 
furthermore QIAN discloses: wherein the time region comprises at least one of a frame, a subframe, a slot, or a mini-slot. (QIAN FIG.5, FIG. 14 ¶0181: discloses a Contention Free Random Access channel structure of a Contention Free Random Access group that comprises time unit such as symbol, time-slot, mini -slot and subframe).

Regarding Claim 31 (Currently Amended), QIAN Teaches:  A wireless communication node (QIAN – FIG. 23 & ¶0285 a Base station apparatus with configuration information determination module, configured to determine random access resource configuration information;¶ 0296,¶0297 .. functional unit implemented via hardware and software memory to process functions; NOTE: Base Station or node), 
(See the rejection of Claim 1 combining QIAN in view of Ohara, Claim 31 recites similar and parallel features to Claim 1, and Claim 31 pertains to an accompanying node pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 31. Where applicable, minor differences between claims are noted as appropriate)
comprising: a processer configured to identify a signal that provides an indication of a location of a contention free random access channel (CFRA) resource within a time region based on actually transmitted synchronization signal block (SSB) signals (QIAN - FIG. 23 & ¶0285 a Base station apparatus with configuration information determination module, configured to determine random access resource configuration information;¶ 0296,¶0297 .. functional unit implemented via hardware and software memory to process functions; NOTE: processing via hardware, software and memory function - processor),
wherein the CFRA resource is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource; 
and a transmitter configured to convey the signal to one or more user equipment (UE) to indicate the location and the time region (QIAN- See FIG. 3: Bases Station transmitting configuration information; FIG. 23 & ¶00286 a base station configuration information transmitting module, configured to transmit the random access resource configuration information via downlink control information ..to trigger the contention-free random access process; NOTE: Transmitting configuration – Base Station Transmitter transmitting to UE).
(See the rejection of Claim 1 combining QIAN in view of Ohara, Claim 31 recites similar and parallel features to Claim 1, and Claim 31 pertains to an accompanying node pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 31. Where applicable, minor differences between claims are noted as appropriate)

Regarding Claim 32 (Previously Presented), QIAN in view of Ohara Teaches: The wireless communication node of claim 31,
furthermore QIAN discloses: wherein: the processor is configured to identify the signal that provides an indication of a timing pattern for the CFRA resource, the timing pattern associated with a pattern of subsequent instances of the time region in which the CFRA resource is repeated, wherein the timing pattern comprises at least one of a periodic pattern or an aperiodic pattern; and the transmitter is further configured to convey the signal to the one or more UE to indicate the timing pattern (See Rejection of Claim 2,  Claim 32 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 32).

Regarding Claim 33 (Previously Presented), QIAN in view of Ohara Teaches: The wireless communication node of claim 31,
furthermore QIAN discloses: wherein: the processor is configured to identify one or more symbols within the time region in which the CFRA resource will occur, wherein the location is based at least in part on the one or more symbols (See Rejection of Claim 3, Claim 33 recites similar and parallel features to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 33).
  
Regarding Claim 35 (Previously Presented), QIAN in view of Ohara Teaches: The wireless communication node of claim 31,
furthermore QIAN discloses: wherein: the processor is configured to identify a subset of time regions from a set of time regions, each time region within the subset of time regions comprising one or more instances of the CFRA resource, wherein a timing pattern for the CFRA resource is based at least in part on the subset of time regions (See Rejection of Claim 5, Claim 35 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 35).
 
Regarding Claim 37 (Previously Presented), QIAN in view of Ohara Teaches: The wireless communication node of claim 31,
furthermore QIAN discloses: further comprising: a receiver configured to receive, during at least one instance of the CFRA resource within the time region, a random access channel (RACH) transmission using the CFRA resource (See Rejection of Claim 7, Claim 37 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 37).  

Regarding Claim 40 (Previously Presented), QIAN in view of Ohara Teaches: The wireless communication node of claim 31,
 furthermore QIAN discloses:wherein the CFRA resource is associated with a time-frequency region, and the CFRA resource may comprise a random access channel (RACH) occasion (See Rejection of Claim 10, Claim 40 recites similar and parallel features to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 40). 
 
Regarding Claim 41 (Currently Amended), QIAN in view of Ohara Teaches: The wireless communication node of claim 31
furthermore QIAN discloses: wherein the node comprises a base station, the base station identifying and conveying the signal, or wherein the node comprises a network entity, the network entity obtaining the signal from a target cell and conveying the signal to a serving cell to be relayed to the one or more UE (See Rejection of Claim 11, Claim 41 recites similar and parallel features to Claim 11, and the rationale for the rejection of claim 11 applies similarly to claim 41).  

Regarding Claim 42 (Previously Presented), QIAN in view of Ohara Teaches:  The wireless communication node further of claim 31
furthermore QIAN discloses: wherein the time region comprises at least one of a frame, a subframe, a slot, or a mini-slot (See Rejection of Claim 12, Claim 42 recites similar and parallel features to Claim 12, and the rationale for the rejection of claim 12 applies similarly to claim 42). 

Regarding Claim 43 (Currently Amended) QIAN in view of Ohara Teaches:  A wireless communication node (QIAN – FIG. 23 & ¶0285 a Base station apparatus with configuration information determination module, configured to determine random access resource configuration information;¶ 0296,¶0297 .. functional unit implemented via hardware and software memory to process functions; NOTE: Base Station or node), 
(See the rejection of Claim 1 combining QIAN in view of Ohara, Claim 43 recites similar and parallel features to Claim 1, and Claim 43 pertains to an accompanying means for pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 43. Where applicable, minor differences between claims are noted as appropriate)
comprising: means for identifying a signal that provides an indication of a location of a contention free random access channel (CFRA) resource within a time region based on actually transmitted synchronization signal block (SSB) signals (QIAN - FIG. 23 & ¶0285 a Base station apparatus with configuration information determination module, configured to determine random access resource configuration information;¶ 0296,¶0297 .. functional unit implemented via hardware and software memory to process functions; NOTE: processing via hardware, software and memory function, configuration determination module provide means for identification and indication), 
wherein the CFRA resource is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource; 
and means for conveying the signal to one or more user equipment (UE) to indicate the location and the time region (QIAN- See FIG. 3: Bases Station transmitting configuration information; FIG. 23 & ¶00286 a base station configuration information transmitting module, configured to transmit the random access resource configuration information via downlink control information ..to trigger the contention-free random access process; NOTE: Transmitting configuration – Base Station configured with a Transmitter means for transmitting to UE).  
(See the rejection of Claim 1 combining QIAN in view of Ohara, Claim 43 recites similar and parallel features to Claim 1, and Claim 43 pertains to an accompanying means for pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 43. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 44 (Previously Presented), QIAN in view of Ohara Teaches:  The wireless communication node of claim 43,
 furthermore QIAN discloses:further comprising: means for identifying the signal that provides an indication of a timing pattern for the CFRA resource, the timing pattern associated with a pattern of subsequent instances of the time region in which the CFRA resource is repeated, wherein the timing pattern comprises at least one of a periodic pattern or an aperiodic pattern; and means for conveying the signal to the one or more UE to indicate the timing pattern (See Rejection of Claim 2, Claim 44 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 44). 
 
Regarding Claim 45 (Previously Presented), QIAN in view of Ohara Teaches:  The wireless communication node of claim 43,
furthermore QIAN discloses: further comprising: means for identifying one or more symbols within the time region in which the CFRA resource will occur, wherein the location is based at least in part on the one or more symbols (See Rejection of Claim 3, Claim 45 recites similar and parallel features to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 45).  

Regarding Claim 47 (Previously Presented), QIAN in view of Ohara Teaches:  The wireless communication node of claim 43,
furthermore QIAN discloses: further comprising: means for identifying a subset of time regions from a set of time regions, each time region within the subset of time regions comprising one or more instances of the CFRA resource, wherein a timing pattern for the CFRA resource is based at least in part on the subset of time regions (See Rejection of Claim 5, Claim 47 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 47).

9.            Claims 4, 8, 9, 34, 38, 39, 46 are rejected under 35 U.S.C. 103 as being unpatentable over QIAN in view of Ohara, further in view of Blankenship et. al (US-20180160448-A1) referenced hereafter as “Blankenship”.
Regarding Claim 4 (Original), QIAN in view of Ohara teaches: The method of claim 3, 
While QIAN discloses wherein, a time-frequency resource position indication of a random access channel group can be identified by the time-frequency resource position of the first random access channel in the random access channel group (¶0188), 
furthermore Ohara discloses: wherein the location comprises a starting symbol of the CFRA resource (Ohara – See Claim 1 -  FIG. 5 & ¶0061 FIG. 5  & ¶0061 ..when allocation separated from contention based random access is performed for contention-free random access in the time domain and the frequency domain, in order to indicate, to the user apparatus 200, resources for contention-free random access:.. a slot index, a symbol index, etc., may be indicated to the user ..; or the offset, the slot index, the symbol index.. may be defined in advance; NOTE: offset or symbol index indicated to identify location or start of CFRA resource)
Assuming arguendo QIAN in view of Ohara does not appear to explicitly disclose: a starting of the resource,
Blankenship discloses: a starting of the resource (Blankenship – See Para 0121 (lines 1-7):  For a random access attempt composed of multiple random access message repetitions, defined is the allowed starting point (radio frame index and/or subframe index) of each random access attempt or the wireless device and network node know which the first is and which is the last preamble repetition to be combined; NOTE: Start – staring symbol of preamble).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIAN in view of Ohara with teachings of Blankenship, since it enables incrementing random access message transmission power for a retry random access attempt and/or selecting a retry number of random access message repetitions greater than the pre-determined number for the retry random access attempt so as to improve success for the single random access attempt and improve efficiency (Blankenship – Para 0013 & FIG. 6).

Regarding Claim 8 (Original), QIAN in view of Ohara teaches: The method of claim 7, 
QIAN in view of Ohara does not appear to explicitly disclose or strongly suggest: wherein the signal is conveyed in a first radio frequency spectrum band and the RACH transmission is received in a second radio frequency spectrum band, the second radio frequency spectrum band being different from the first radio frequency spectrum band,
Blankenship discloses:wherein the signal is conveyed in a first radio frequency spectrum band and the RACH transmission is received in a second radio frequency spectrum band, the second radio frequency spectrum band being different from the first radio frequency spectrum band (Blankenship - See Para 0076 (lines 5-7): discloses table for preamble formats utilizing FDD; In FIG. 4 & Para 0081 (lines 1-9): In FIG. 4, the RACH configurations for respective RACH resources, - frequency resources are provided by the network node 110 with indications of the RACH configurations broadcasted in a System Information Broadcast, SIB, message, to one or more wireless device 120 from which the wireless device selects a RACH resource associated with a RACH configuration and transmits a random access attempt; In Para 103 - 104 (lines ) illustrates preamble transmission opportunities over multiple Physical Random Access Channels, PRACH, using FDD; NOTE: in FDD Broadcast is in one DL frequency band and UL is in a separate frequency band),
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIAN in view of Ohara with teachings of Blankenship, since it enables incrementing random access message transmission power for a retry random access attempt and/or selecting a retry number of random access message repetitions greater than the pre-determined number for the retry random access attempt so as to improve success for the single random access attempt and improve efficiency (Blankenship – Para 0013 & FIG. 6).
or 
wherein the signal is conveyed in a first radio access technology (RAT) and the RACH transmission is received in a second RAT, the second RAT being different from the first RAT. 

Regarding Claim 9 (Original), QIAN in view of Ohara teaches: The method of claim 1, 
While QIAN discloses a Contention Free Random Access channel structure of a Contention Free Random Access group that comprises time unit such as symbol, time-slot, mini -slot and subframe (FIG.5, FIG. 14 ¶0181), 
furthermore Ohara discloses: wherein the location of the CFRA resource comprises at least one of a symbol within a slot, or a slot within a subframe (Ohara – See Claim 1 -  FIG. 5 & ¶0061 FIG. 5  & ¶0061 ..when allocation separated from contention based random access is performed for contention-free random access in the time domain and the frequency domain, in order to indicate, to the user apparatus 200, resources for contention-free random access:.. a slot index, a symbol index, etc., may be indicated to the user ..; or the offset, the slot index, the symbol index.. may be defined in advance; NOTE: symbol index indicates a symbol within any slot, or a lot index indicates a slot within a subframe ..to identify location or start of CFRA resource),
Assuming arguendo QIAN in view of Ohara does not appear to explicitly disclose or strongly suggest: wherein the location of the CFRA resource comprises at least one of a symbol within a slot, or a slot within a subframe, or a subframe within a radio frame, or a radio frame within a set of radio frames, or a combination thereof.
Blankenship discloses: wherein the location of the CFRA resource comprises at least one of a symbol within a slot, or a slot within a subframe, or a subframe within a radio frame, or a radio frame within a set of radio frames, or a combination thereof. (Blankenship – See Para 0051 (lines 1-9): Discloses an LTE uplink resource block is a time-frequency resource consisting of resource elements in the form of 12 subcarriers in frequency domain and OFDM symbols/DFTS-OFDM symbols, in the time domain, where two slots equals one sub frame of 1 ms, whereby for a Random Access preamble or random access message, for example the first message of the LTE Random Access procedure is a Random Access resource, enabling separation of signals using the same time-frequency resource; In Fig. 2, FIG. 3a & Para 0061 (lines 1-13)  random-access procedure comprises transmission of a random access message or random-access preamble, on a Random Access Channel, RACH ie. the Physical Random-Access Channel, PRACH, whereby the terminal randomly selects one preamble to transmit, out of one of the two subsets 301, 302 defined for contention-based access, or subsets used for contention free setup 303 where there is no risk for collision; NOTE: Preamble, RACH message resources are time frequency resources using a slot frame structure, and in FIG. 3a # 303 CFRA resource disclosed, and in  FIG 3c uplink time frequency symbols usage is further disclosed; NOTE: Fig. 3c - UL resources for random access preamble such as CFRA comprises a 1ms (2 slot – subframe) subset of a 10 ms frame)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIAN in view of Ohara with teachings of Blankenship, since it enables incrementing random access message transmission power for a retry random access attempt and/or selecting a retry number of random access message repetitions greater than the pre-determined number for the retry random access attempt so as to improve success for the single random access attempt and improve efficiency (Blankenship – Para 0013 & FIG. 6).

Regarding Claim 34 (Previously Presented), QIAN in view of Ohara Teaches: The wireless communication node of claim 33, 
Blankenship discloses: wherein the location comprises a starting symbol of the CFRA resource (See Rejection of Claim 4, Claim 34 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 34).  

Regarding Claim 38 (Previously Presented), QIAN in view of Ohara Teaches: The wireless communication node of claim 37,
Blankenship discloses: wherein the signal is conveyed in a first radio frequency spectrum band and the RACH transmission is received in a second radio frequency spectrum band, the second radio frequency spectrum band being different from the first radio frequency spectrum band, or wherein the signal is conveyed in a first radio access technology (RAT) and the RACH transmission is received in a second RAT, the second RAT being different from the first RAT (See Rejection of Claim 8, Claim 38 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 38).  

Regarding Claim 39 (Previously Presented), QIAN in view of Ohara Teaches:  The wireless communication node of claim 31, 
Blankenship discloses:wherein the location of the CFRA resource comprises at least one of a symbol within a slot, or a slot within a subframe, or a subframe within a radio frame, or a radio frame within a set of radio frames, or a combination thereof (See Rejection of Claim 9, Claim 39 recites similar and parallel features to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 39).  

Regarding Claim 46 (Previously Presented), QIAN in view of Ohara Teaches:  The wireless communication node of claim 45, 
Blankenship discloses:wherein the location comprises a starting symbol of the CFRA resource (See Rejection of Claim 4, Claim 46 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 46). 

10.            Claims 6, 36, 48 are rejected under 35 U.S.C. 103 as being unpatentable over QIAN in view of Ohara, further in view of Park et. al (US-20210112596-A1) referenced hereafter as “Park”.

Regarding Claim 6 (Original), QIAN in view of Ohara teaches:  The method of claim 1, 
While QIAN discloses that for the contention-free random access process triggered by the reaching of the downlink data, the following contents is required to be included in the DCI, a downlink resource allocation indication, a physical random access channel configuration index, a preamble index, a physical random access channel index (¶0165-0169), 
QIAN in view of Ohara does not appear to explicitly disclose or strongly suggest: further comprising: configuring the signal to convey an indication of a physical random access channel (PRACH) configuration index to provide the indication of at least one of the location of the CFRA resource, or a timing pattern for the CFRA resource, or a combination thereof.
PARK discloses:  further comprising: configuring the signal to convey an indication of a physical random access channel (PRACH) configuration index to provide the indication of at least one of the location of the CFRA resource, or a timing pattern for the CFRA resource, or a combination thereof. (Park – See ¶ 0105 & FIG. 4: a PRACH resource indication method; ¶0106 an eNode B and a UE recognize in advance a relationship between an SS/PBCH block index ..and a PRACH occasion, based on ..configuration for SSB-PRACH -CFRA-association; ¶0107 indicate to the UE that the PRACH occasion (time resource) is set per specific time (e.g., every 10/20/40/80 or 160 ms) based on the corresponding PRACH configuration period.. values set based on a PRACH configuration index; NOTE CFRA occasions determined by PRACH index)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIAN in view of Ohara with teachings of Park, since It enables a DCI format comprising control information of a CFRA initialization where a base station may indicate transmission resources for a preamble for the CFRA based on the control information of the DCI format (Park ¶0012).

Regarding Claim 36 (Previously Presented), QIAN in view of Ohara Teaches:  The wireless communication node of claim 31
Blankenship discloses:  wherein: the processor is configured to configure the signal to convey an indication of a physical random access channel (PRACH) configuration index to provide the indication of at least one of the location of the CFRA resource, or a timing pattern for the CFRA resource, or a combination thereof (See Rejection of Claim 6, Claim 36 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 36).

Regarding Claim 48 (Previously Presented), QIAN in view of Ohara Teaches: The wireless communication node of claim 43, 
Blankenship discloses:further comprising: means for configuring the signal to convey an indication of a physical random access channel (PRACH) configuration index to provide the indication of at least one of the location of the CFRA resource, or a timing pattern for the CFRA resource, or a combination thereof (See Rejection of Claim 6, Claim 48 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 48).

Conclusion
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414

Aug 02, 2021     
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414